Citation Nr: 0432784	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Timeliness of an appeal from an RO decision which denied 
entitlement to service connection for leukemia, claimed due 
to Agent Orange exposure, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1967 to March 
1969.  He died in January 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) decisions of 
March 2002 and February 2004.  

The RO denied eligibility for Chapter 35 Survivors' and 
Dependents' Educational Assistance as well as service 
connection for the cause of the veteran's death.  The Board 
notes that the appellant never claimed or appealed for such 
educational benefits.  Moreover, should service connection 
for the cause of the veteran's death be granted, Chapter 35 
eligibility would be automatically established.  Thus the 
Board finds that there is no pending separate appellate issue 
of entitlement to Chapter 35 educational benefits.

For reasons expressed below, the appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further action.


FINDINGS OF FACT

1.  In a letter dated in March 2002, the appellant was 
notified of a rating decision that denied, in part, her claim 
for service connection for the cause of the veteran's death, 
and service connection for leukemia, claimed due to Agent 
Orange exposure, for purposes of accrued benefits.

2.  In January 2003, a notice of disagreement with this 
determination was received, which was sufficient to include 
both the issues of service connection for the cause of the 
veteran's death and service connection for leukemia, claimed 
due to Agent Orange exposure, for purposes of accrued 
benefits.  


CONCLUSION OF LAW

The March 2002 RO decision that denied entitlement to service 
connection for leukemia, claimed due to Agent Orange 
exposure, for purposes of accrued benefits, was timely 
appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be discussed below, the appellant has not received 
notification and assistance in the development of her claim, 
as required by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 (2003).  However, this was not 
prejudicial with respect to the limited issue of timeliness 
of appeal, in view of the favorable outcome as to the issue.  

In October 2001, the veteran filed a claim for service 
connection for leukemia, claimed as the residual of Agent 
Orange exposure, and for PTSD.  He died in January 2002, 
prior to a rating decision on his claim.  According to the 
death certificate, he died of chronic myelogenous leukemia.

In February 2002, the appellant submitted an application form 
for dependency and indemnity compensation (DIC), death 
pension, and accrued benefits.  She added to the form, 
"Please provide DIC for me.  My husband filed for his 
Service Connected Disability due to Agent Orange Exposure and 
died prior to the VA making ruling on his case."  

In a rating decision dated in March 2002, the RO denied, in 
pertinent part, service connection for PTSD, for accrued 
purposes, service connection for leukemia, for accrued 
purposes, and service connection for the cause of the 
veteran's death.  The notification to the appellant of this 
determination informed her, in pertinent part:

There are no accrued benefits.  An accrued benefit is 
money we owe a veteran at the time of death.

We determined that the following conditions were not 
related to the veteran's military service, so service 
connection for accrued purposes couldn't be granted:

Medical Description
post-traumatic stress disorder (for accrued 
purposes)
leukemia due to Agent Orange exposure (for accrued 
purposes)

Entitlement to special monthly compensation based on aid 
and attendance or housebound (for accrued purposes) is 
denied.

Service connection for cause of death is denied.  . . .

In a statement titled "NOTICE OF DISAGREEMENT," received in 
January 2003, the appellant said she disagreed with the 
rating decision dated in March 2002 regarding the service-
connected death of her husband due to Agent Orange exposure.  
She went on to discuss her belief that Agent Orange caused 
his leukemia.

In April 2003, she was furnished a statement of the case on 
the issue of service connection for the cause of the 
veteran's death, as well as the issue of entitlement to 
dependents' education assistance, which she had neither 
claimed nor appealed.  

In May 2003, a substantive appeal was received, in which she 
argued that the veteran's leukemia was due to Agent Orange 
exposure.  She asked to be provided death benefits for a 
service-connected death and "the back benefits that were due 
from his filing as well as DIC payments due to this death."  

Subsequently, in February 2004, she was informed that her 
substantive appeal, received in May 2003, was not a timely 
notice of disagreement with the issue of "back benefits 
(accrued death benefits)."  In April 2004, she submitted a 
notice of disagreement with this determination, stating that 
she had filed a notice of disagreement in January 2003, and 
received a statement of the case in April 2003, and filed her 
substantive appeal in May 2003, only 25 days later.  She 
attached copies of the notice of disagreement and statement 
of the case.  

In August 2004, she was furnished a statement of the case as 
to the timeliness issue.  In September 2004, she submitted a 
substantive appeal, in which she discussed her contention 
that the leukemia that ultimately caused the veteran's death 
was due to Agent Orange exposure.  

The Board only has jurisdiction to review RO decisions that 
are timely appealed.  38 U.S.C.A. §§ 7104, 7108 (West 2002).  
However, an RO determination that an appeal is untimely may 
itself be appealed to the Board.  38 C.F.R. § 19.34 (2003).

An appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  For an appeal to be timely, 
the claimant must file a notice of disagreement within the 
year after the RO sends notice of the adverse decision; and a 
substantive appeal must be filed within 60 days of issuance 
of the statement of the case, or within the remainder of the 
1-year period which follows the RO's notice of the adverse 
decision, whichever period ends later.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302. 

A notice of disagreement need not contain any special 
wording, but must be in terms which can be reasonably 
construed as disagreement with an adverse determination and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  For example, if service connection was denied 
for two disabilities and the claimant wishes to appeal the 
denial of service connection with respect to only one of the 
disabilities, then the notice of disagreement must make that 
clear.  38 C.F.R. § 20.201.  Significantly, this example 
requires clarity as to the limiting of issues on appeal. 

In this case, the notice of disagreement received in January 
2003 specifically mentioned only the service-connected death 
of her husband due to Agent Orange exposure.  Nevertheless, 
the appellant's communications in this case, ever since she 
filed her claim, clearly convey that she believes the issue 
to be whether the leukemia which caused the veteran's death 
was due to Agent Orange exposure in service, and that DIC and 
accrued benefits are the benefits she should be granted as a 
result.  As can be seen from her correspondence, she does not 
see these as two different issues, but, rather, two different 
benefits to which she believes she is entitled, based on the 
same disability. 

Moreover, the information she received in the RO's March 2002 
letter, informing her of the decision, did not clearly inform 
her that the claims for the two benefits (DIC and accrued 
benefits) must be separately appealed.  As noted above, the 
letter informed her that service connection for accrued 
purposes was denied, because leukemia and PTSD were not 
related to service, and also that service connection for the 
cause of the veteran's death was denied, with no reason 
given.  Although a copy of the rating decision was included, 
this technical document would not necessarily adequately 
clarify the distinction between these two claims, which are 
both based on the veteran's death and on the same disability 
that caused his death.  

Added to this muddled picture must be the facts that (1) the 
claims for service connection for the cause of the veteran's 
death and for accrued benefits are included on the same form, 
and (2) the RO did not provide the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which might 
have clarified the distinction between claims for DIC and for 
accrued benefits.  

VA is obligated to liberally interpret communications 
submitted by or on behalf of claimants.  See EF v. Derwinski, 
1 Vet. App. 324 (1991).  It is clear from the subsequent 
record that the appellant intended to appeal both the accrued 
benefits and DIC benefits claims, with respect to the 
veteran's disability of leukemia, claimed due to Agent Orange 
exposure, regardless of her lack of specificity in the notice 
of disagreement concerning which benefits were sought based 
on the veteran's leukemia.  When considered in this context, 
her statement that she disagreed with the rating decision 
regarding the service connected death of her husband due to 
Agent Orange exposure can be reasonably construed as an 
intent to limit the issues to the disability of leukemia, and 
to exclude PTSD, rather than to limit the issue to service 
connection for the cause of the veteran's death.  

Accordingly, with the resolution of all reasonable doubt in 
the appellant's favor, the statement received in January 2003 
is construed as a valid notice of disagreement with the March 
2002 determination denying service connection for leukemia, 
claimed due to Agent Orange exposure, for purposes of accrued 
benefits.  Further, she submitted a timely substantive appeal 
in May 2003, although she has not been furnished a statement 
of the case.  See Archbold v. Brown, 9 Vet.App. 124 (1996) 
(an appeal may be perfected despite the fact that the 
statement of the case is issued subsequent to the receipt of 
the substantive appeal).  


ORDER

The appeal from a March 2002 determination denying service 
connection for leukemia, claimed due to Agent Orange 
exposure, for purposes of accrued benefits, was timely filed.



REMAND

The appellant, whose claim filed in February 2002 was denied 
in March 2002, has never been provided the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), i.e., notice 
informing her of the evidence necessary to substantiate her 
claims and of her and VA's respective obligations to obtain 
specified different types of evidence, and requesting her to 
provide copies of any relevant evidence in her possession.  
In this regard, the Board notes that, although the veteran 
was provided with this notice in connection with his claim 
for service connection, in November 2001, that 2001 notice 
pertained to a different claim (service connection), and a 
different claimant (the veteran, not the appellant), and does 
not suffice to inform the appellant of the information 
necessary to substantiate her claims.  

Moreover, the information provided to her in connection with 
the appeal cannot be said to cure this defect, nor is it 
clear that she was not prejudiced by this omission.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  Indeed, she was in 
fact prejudiced by the RO's failure to adequately inform her 
of the distinction between a claim for accrued benefits and a 
claim for DIC, based on the same disability of leukemia.  
Accordingly, the RO must ensure that all required actions to 
notify and to assist the claimant have been met.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  After providing notification and assistance, her 
claims should be reviewed on a de novo basis, without regard 
to the prior determinations, to avoid any potential prejudice 
resulting from the failure to have provided this notification 
prior to the initial rating decision.

In view of the foregoing, the case is REMANDED to the RO, via 
the AMC, for the following: 

1  Send the appellant a letter containing 
the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
informing her of the information and 
medical or lay evidence that is necessary 
to substantiate her claims for service 
connection for the cause of the veteran's 
death, and for service connection for 
leukemia, claimed due to Agent Orange 
exposure, for purposes of accrued 
benefits.  Inform her of which 
information and evidence, if any, that 
she is required to provide to VA, and 
which information and evidence, if any, 
VA will attempt to obtain on her behalf.  
Request that she provide any evidence in 
her possession that pertains to the 
claims.  

2.  The RO should take appropriate action 
in response to any reply received from the 
appellant, i.e., obtaining any records 
identified by the appellant, obtaining a 
medical opinion, etc.  See 38 C.F.R. 
§ 3.159(c). 

3.  After the notice and duty to assist 
requirements have been completed, review 
on a de novo basis the appellant's claims 
for (1) service connection for leukemia 
for accrued benefits purposes and (2) 
service connection for the cause of the 
veteran's death.  If either claim is 
denied, furnish a supplemental statement 
of the case (SSOC) to the appellant and 
her representative.  The SSOC should 
specifically include the law and 
regulations concerning the accrued 
benefits claim. Afford her an opportunity 
to respond before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



